The Honorable Paul Weaver State Representative P.O. Box 33 Violet Hill, AR 72584-0033
Dear Representative Weaver:
You have requested an Attorney General opinion concerning an ordinance of the City of Franklin, Arkansas. You have enclosed a copy of the ordinance (Ordinance No. 88-03), and have presented the following question:
  Does the language of Ordinance No. 88-03 specify certain spending allocations as to streets and fire departments, or does it allow the city council to allocate sales tax revenues as they see fit?
I am unable to opine in response to this question for several reasons, discussed below.
The Attorney General is not authorized to interpret local ordinances. The construction of such ordinances necessarily involves a determination of the intent of the city council, a factor that this office is not well situated to consider and address. It also requires a consideration of other factors of which this office is unaware that could reflect a particular intent on the part of the city council that is not apparent from the face of the ordinance. The awareness of such factors is a matter within the local domain, rather than the domain of this office. An interpretation of Ordinance No. 88-03 therefore must ultimately be handled locally, or through a medium that can consider local matters, such as a court.
Moreover, the state law that authorized the tax levied by Ordinance 88-03 (Act 25 of 1981 (1st Ex. Sess.) does not address the disposition of the proceeds of the tax received by the city, other than to say that such funds "may be used by the city for any purpose for which the city's general funds may be used." A.C.A. § 26-75-217(a). This statement offers little guidance in answering your particular question, because as previously indicated, the question is local in nature, and must be answered on the local level.
Finally, an analysis of your question would require comparing the ordinance with the ballot title that was used to designate the ordinance when it was presented to the voters. See Daniel v. Jones, 332 Ark. 489,966 S.W.2d 226 (1998); Arkansas-Missouri Power Corp. v. City of Rector,214 Ark. 649, 654, 217 S.W.2d 335, 337 (1949); Op. Att'y Gen. No.98-189. I note that you did not enclose a copy of the ballot title that was used in conjunction with this ordinance. I therefore am unable to make such a comparison.
For all of the foregoing reasons, I must decline to respond.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh